 



Exhibit 10.1

 

 

 

DISSOLUTION AGREEMENT

BY AND AMONG

BREITBURN ENERGY PARTNERS L.P.,

 

BEP (GP) I, LLC,

 

PACIFIC COAST ENERGY COMPANY LP

 

AND

 

BREITBURN ENERGY PARTNERS I, L.P.


 



 






EXECUTION DATE: MAY 8, 2012

 





 

 


 

 



  

TABLE OF CONTENTS

 

 

    Page       1. Interpretation 1       2. Defined Terms 2       3.
Dissolution, Liquidation and Termination 10       4. Distribution of Assets 11  
    5. Deliverables 13       6. Effective Time; Proration of Costs and Revenues
14       7. Limitation of Representation and Warranties as to the Partnership
Assets 16       8. Certain Covenants and Agreements 17       9. IPO
Transactions; Termination 20       10. Governing Law; Jurisdiction 20       11.
General Provisions 21

 

EXHIBITS:

 

Exhibit A-1 - Partnership ECF Leases       Exhibit A-2 - Partnership Sawtelle
Leases       Exhibit A-3 - Non-Partnership Sawtelle Leases       Exhibit B-1 -
Partnership Conveyance       Exhibit B-2 - Sawtelle Conveyance       Exhibit C-1
- Form of East Coyote JOA       Exhibit C-2 - Form of Sawtelle JOA       Exhibit
D - Form of Joint Dissolution Consent       Exhibit E - Partnership Agreement
Amendment       Exhibit F - Third Amended and Restated Administrative Services
Agreement       Exhibit G - Amendment to Omnibus Agreement       Exhibit H - AMI
Assignment

 

 

 

 

dissolution AGREEMENT

 

This Dissolution Agreement (as may be amended, revised, supplemented or
otherwise modified, this “Agreement”), dated as of May 8, 2012 (the “Execution
Date”), is by and among the following entities: (i) BreitBurn Energy Partners
L.P., a Delaware limited partnership (“BBEP”); (ii) BEP (GP) I, LLC, a Delaware
limited liability company (“BEP”); (iii) Pacific Coast Energy Company LP, a
Delaware limited partnership (“PCEC”); and (iv) BreitBurn Energy Partners I,
L.P., a Texas limited partnership (the “Partnership”). The above-named Persons
are sometimes referred to herein separately as a “Party” and collectively as the
“Parties.” The following Persons join in the execution of this Agreement for the
limited purposes set forth next to their respective names, and shall be
considered “Parties,” for purposes hereof, as and where appropriate: (i) for
purposes of Sections 8(c) and (d), BreitBurn Management Company, LLC, a Delaware
limited liability company (“BMC”); and (ii) for purposes of Section 8(d),
BreitBurn GP, LLC, a Delaware limited liability company (“BGP”), Pacific Coast
Energy Holdings LLC, a Delaware limited liability company (“PCEC Holdco”), and
PCEC (GP) LLC, a Delaware limited liability company (“PCEC GP”). Capitalized
terms used herein shall have the meanings ascribed to them in Section 2.

 

WHEREAS, BBEP is the sole limited partner of the Partnership, BEP is the sole
general partner of the Partnership, and PCEC is the sole member of BEP.

 

WHEREAS, the Partnership owns 100% of the Partnership Assets and is responsible
for 100% of the Partnership Obligations, and PCEC owns 100% of the
Non-Partnership Sawtelle Assets and is responsible for 100% of the
Non-Partnership Sawtelle Obligations.

 

WHEREAS, BBEP and BEP desire to dissolve, liquidate (including the distribution
of the Partnership Assets to BBEP and PCEC) and terminate the Partnership,
pursuant and subject to the terms and conditions hereof, and have agreed to
amend the Partnership Agreement for the purpose of effecting such dissolution,
liquidation and termination.

 

WHEREAS, PCEC desires, in connection with the actions described in the preceding
recital, to convey and transfer the BBEP Non-Partnership Sawtelle Assets to BBF
(a designee of BBEP), pursuant and subject to the terms and conditions hereof.

 

WHEREAS, the Parties wish to memorialize certain understandings and agreements
regarding the Administrative Services Agreement, the Omnibus Agreement, the
procurement of certain “D & O” liability insurance, the payment of certain legal
fees in connection with this Agreement and certain other matters related to the
dissolution of the Partnership.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, conditions, and obligations set forth herein, the Parties hereby
agree as follows:

 

 

 

 

1.          Interpretation      All references in this Agreement to Exhibits,
Sections, subsections, clauses, and other subdivisions refer to the
corresponding Exhibits, Sections, subsections, clauses, and other subdivisions
of or to this Agreement unless expressly provided otherwise. Titles and headings
appearing at the beginning of any Exhibits, Sections, subsections, clauses, and
other subdivisions of this Agreement are for convenience only, do not constitute
any part of this Agreement, and shall be disregarded in construing the language
hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,”
and words of similar import refer to this Agreement as a whole and not to any
particular Section, subsection, clause, or other subdivision unless expressly so
limited. The words “this Section,” “this subsection,” “this clause,” and words
of similar import refer only to the Section, subsection, and clause hereof in
which such words occur. The word “including” (in its various forms) means
including without limitation. Unless expressly provided to the contrary, the
word “or” is not exclusive. Pronouns in masculine, feminine, or neuter genders
shall be construed to state and include any other gender, and words, terms, and
titles (including terms defined herein) in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.
Exhibits referred to herein are attached to and, by this reference, incorporated
herein for all purposes.

 

2.          Defined Terms. The following terms when used in this Agreement or
any Exhibit shall have the following meanings:

 

“Administrative Services Agreement” means the Second Amended and Restated
Administrative Services Agreement, dated as of August 26, 2008, by and between
PCEC and BMC.

 

“Affiliates” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

 

“Amended and Restated ASA” means the Third Amended and Restated Administrative
Services Agreement in the form attached hereto as Exhibit F.

 

“Amendment to Omnibus Agreement” means the amendment to the Omnibus Agreement in
the form attached hereto as Exhibit G.

 

“AMI Agreement” means that certain Operating Agreement and Area of Mutual
Interest for Exploratory Oil and Gas Operations, dated March 25, 1997, by and
between PCEC (formerly known as BreitBurn Energy Company LLC) and Westside
Acquisition Corporation (“WAC”), as amended by that certain Purchase and Sale
Agreement, dated September 10, 2004, by and between Westech Energy Corporation
(“Westech”) (as successor-in-interest to WAC) and PCEC (formerly known as
BreitBurn Energy Company L.P.).

 

“AMI Assignment” means the assignment of the AMI Agreement in the form attached
hereto as Exhibit H.

 

“BBEP” has the meaning set forth in the preamble of this Agreement.

 



“BBEP Non-Partnership Sawtelle Assets” has the meaning set forth in Section
4(b).

 

“BBEP Non-Partnership Sawtelle Obligations” has the meaning set forth in Section
4(b).



 

-2-

 

  

“BBEP Partnership Assets” means the BBEP Partnership ECF Assets and the BBEP
Partnership Sawtelle Assets, collectively.

 

“BBEP Partnership ECF Assets” has the meaning set forth in Section 4(a).

 

“BBEP Partnership ECF Obligations” has the meaning set forth in Section 4(a).

 

“BBEP Partnership Obligations” means the BBEP Partnership ECF Obligations and
the BBEP Partnership Sawtelle Obligations, collectively.

 

“BBEP Partnership Sawtelle Assets” has the meaning set forth in Section 4(a).

 

“BBEP Partnership Sawtelle Obligations” has the meaning set forth in Section
4(a).

 

“BBF” means BreitBurn Fulton LLC, a Delaware limited liability company, which
will serve as BBEP’s designee hereunder for the purpose of (i) receiving the
BBEP Partnership Sawtelle Assets and the BBEP Non-Partnership Sawtelle Assets,
(ii) assuming the BBEP Partnership Sawtelle Obligations and the BBEP
Non-Partnership Sawtelle Obligations, and (iii) entering into the Sawtelle JOA.

 

“BEP” has the meaning set forth in the preamble of this Agreement.

 

“BGP” has the meaning set forth in the preamble of this Agreement.

 

“BMC” has the meaning set forth in the preamble of this Agreement.

 

“BOLP” means BreitBurn Operating L.P., a Delaware limited partnership, which
will serve as BBEP’s designee hereunder for the purpose of (i) receiving the
BBEP Partnership ECF Assets, (ii) assuming the BBEP Partnership ECF Obligations,
and (iii) entering into the JOAs.

 

“Certificate of Termination” means the certificate of termination attached to
the Joint Dissolution Consent.

 

“Closing” means the closing of the IPO Transactions.

 

“Confidentiality Restrictions” has the meaning set forth in Section 8(a).

 

“Consent” has the meaning set forth in Section 8(j)(ii).

 

“Developed Area” has the meaning given to it under the AMI Agreement.

 

“DF-15 Well Assets” means the DF-15 Well, located in Los Angeles County,
California, and identified as API No. 03725331, and, insofar as they relate
solely to such wellbore, the rights, interests, properties and other assets
used, or held for use, in connection with the ownership, operation, and use of
such wellbore, including rights, interests, properties and other assets of the
type described in the definition of “Non-Partnership Sawtelle Assets” that are
used, or held for use, solely in connection with the ownership, operation, and
use of such wellbore.

 

“Disclaiming Party” has the meaning set forth in Section 7.

 

-3-

 

 

“East Coyote JOA” has the meaning set forth in Section 4(c).

 

“East Coyote Lands” means the “Contract Area” identified on Exhibit A to the
East Coyote JOA.

 

“Effective Time” has the meaning set forth in Section 6(a).

 

“Environmental Laws” means, as the same have been amended as of the Execution
Date, the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001
et seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and
all similar Laws as of the Execution Date of any Governmental Body having
jurisdiction over the Partnership Assets or Non-Partnership Sawtelle Assets, as
applicable, addressing pollution or protection of the environment and all
regulations implementing the foregoing that are applicable to the operation and
maintenance of the Partnership Assets or Non-Partnership Sawtelle Assets, as
applicable.

 

“Environmental Liabilities” means any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body or court of competent jurisdiction to the extent arising out
of any violation of, or remedial obligation under, any Environmental Laws which
are attributable to the ownership or operation of the Partnership Assets or
Non-Partnership Sawtelle Assets, as applicable, or (ii) pursuant to any claim or
cause of action by a Governmental Body or other Person for personal injury,
property damage, damage to natural resources, remediation or response costs to
the extent arising out of any violation of, or any remediation obligation under,
any Environmental Laws which is attributable to the ownership or operation of
the Partnership Assets or Non-Partnership Sawtelle Assets, as applicable.

 

“Execution Date” has the meaning set forth in the preamble of this Agreement.

 

“Federal Courts” has the meaning set forth in Section 10(b).

 

“Governmental Body” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States or any other country or any state, province, prefect, municipality,
locality or other government or political subdivision thereof, or any
quasi-governmental or private body exercising any administrative, executive,
judicial, legislative, police, regulatory, taxing, importing or other
governmental or quasi-governmental authority.

 

-4-

 

 

“Hazardous Substances” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds or chemicals that are
requested by, or may form the basis of liability under any Laws, including
asbestos-containing materials (but excluding any Hydrocarbons or NORM).

 

“Hydrocarbons” means oil, gas, condensate, and other gaseous and liquid
hydrocarbons or any combination thereof.

 

“IPO Transactions” means the transactions contemplated in connection with the
initial public offering of trust units of the Pacific Coast Oil Trust, as
described in the Registration Statement on Form S-1 (File No. 333-178928) filed
with the Securities and Exchange Commission on January 6, 2012, as amended.

 

“JOAs” has the meaning set forth in Section 4(c).

 

“Joint Dissolution Consent” means the form of joint dissolution consent attached
hereto as Exhibit D.

 

“Joint Operating Interests” means all rights, obligations and liabilities that a
working interest owner would have under a joint operating agreement
substantially similar to the Sawtelle JOA, including the rights to propose any
well, to non-consent any proposal, to vote on any matter, to bring a cause of
action, to request a title examination, to have a lien placed on its interests,
and all other rights, obligations and liabilities afforded or allocated, as
applicable, to working interest owners under applicable Laws.

 

“Laws” means all permits, statutes, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.

 

“Limited Liability Company Agreement” means the Limited Liability Company
Agreement of BEP (GP) I, LLC, dated as of March 25, 2003, by PCEC, as sole
member.

 

-5-

 

 

“Non-Partnership Sawtelle Assets” means all of PCEC’s right, title and interest
in and to the following (excluding, in each instance, the DF-15 Well Assets):
(i) the oil and gas leases, oil, gas and mineral leases, subleases, other
leaseholds and other rights to Hydrocarbons (including mineral fee estates)
listed on Exhibit A-3 (subject to the limitations thereon) (the “Non-Partnership
Sawtelle Leases”); (ii) all pooled, communitized or unitized acreage which
includes all or a part of any Non-Partnership Sawtelle Lease (the
“Non-Partnership Sawtelle Units”), and all tenements, hereditaments and
appurtenances belonging to the Non-Partnership Sawtelle Leases and
Non-Partnership Sawtelle Units; (iii) all oil, gas, water, carbon dioxide,
disposal or injection wells located on the Non-Partnership Sawtelle Leases or
Non-Partnership Sawtelle Units (the “Non-Partnership Sawtelle Wells”); (iv) all
flowlines, pipelines, gathering systems and appurtenances thereto located on the
Non-Partnership Sawtelle Leases or Non-Partnership Sawtelle Units or used, or
held for use, in connection with the operation of the Non-Partnership Sawtelle
Units or Non-Partnership Sawtelle Wells (the “Non-Partnership Sawtelle Gathering
Systems;” and together with the Non-Partnership Sawtelle Leases, Non-Partnership
Sawtelle Units and Non-Partnership Sawtelle Wells, the “Non-Partnership Sawtelle
Properties”); (v) all equipment, machinery, tools, fixtures and other tangible
personal property and improvements located on the Non-Partnership Sawtelle
Properties or used or held for use in connection with the operation of the
Non-Partnership Sawtelle Properties or the production of Hydrocarbons from the
Non-Partnership Sawtelle Properties; (vi) all surface fee interests, easements,
licenses, servitudes, rights-of-way, surface leases and other surface rights
appurtenant to, and used or held for use in connection with, the Non-Partnership
Sawtelle Properties; (vii) all contracts, agreements and instruments to the
extent applicable to the Non-Partnership Sawtelle Properties or the production
of Hydrocarbons from the Non-Partnership Sawtelle Properties; (viii) all
permits, and any variances or waivers related thereto and applications therefor,
relating to the Non-Partnership Sawtelle Properties; (ix) all geophysical,
seismic, and related technical data (including interpretations of such data)
that is owned or licensed by PCEC, to the extent primarily relating to any of
the Non-Partnership Sawtelle Properties; (x) all right to indemnities and
releases from third Persons relating to the Non-Partnership Sawtelle Properties;
and (xi) all other rights, properties or interests necessary in connection with
the ownership, exploration, development, production and operation of the
Non-Partnership Sawtelle Properties.

 

“Non-Partnership Sawtelle Obligations” means all duties, liabilities and
obligations (including Environmental Liabilities), whether express or implied,
known or unknown, matured or unmatured, asserted or unasserted, or otherwise,
relating to the condition, use or ownership of the Non-Partnership Sawtelle
Assets, regardless of whether arising or accruing before, on or after the
Execution Date.

 

“Non-Paying Party” has the meaning set forth in Section 6(h).

 

“NORM” means naturally occurring radioactive material.

 

“Omnibus Agreement” means the Omnibus Agreement, dated as of August 26, 2008, by
and among PCEC Holdco, PCEC GP, PCEC, BGP, BMC and BBEP.

 

“ORRI” means the overriding royalty interest conveyed under the ORRI Conveyance.

 

“ORRI Conveyance” means that certain Conveyance of Overriding Royalty Interest,
dated as of May 1, 2007, from BreitBurn Energy Partners I, L.P. to EFS Royalty
Partners L.P., as supplemented by that certain Conveyance of Overriding Royalty
Interest, dated as of the same date, between the same parties.

 

“Pacific Coast Oil Trust” means Pacific Coast Oil Trust, a Delaware statutory
trust.

 

“Partnership” has the meaning set forth in the preamble of this Agreement.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of BreitBurn Energy Partners I, L.P., dated as of May 5, 2003, by
and between BEP, as General Partner, and BBEP (as successor-in-interest to TIFD
III-X LLC), as Limited Partner.

 

“Partnership Agreement Amendment” means the form of amendment to the Partnership
Agreement attached hereto as Exhibit E.

 

“Partnership Assets” means the Partnership ECF Assets and the Partnership
Sawtelle Assets, collectively.

 

-6-

 

 

“Partnership Conveyance” means the form of conveyance attached hereto as Exhibit
B-1.

 

“Partnership ECF Assets” means all of the Partnership’s right, title and
interest in and to the following: (i) the oil and gas leases, oil, gas and
mineral leases, subleases, other leaseholds and other rights to Hydrocarbons
(including mineral fee estates) described under the conveyances listed on
Exhibit A-1 (the “Partnership ECF Leases”); (ii) all pooled, communitized or
unitized acreage which includes any Partnership ECF Lease (the “Partnership ECF
Units”), and all tenements, hereditaments and appurtenances belonging to the
Partnership ECF Leases and Partnership ECF Units; (iii) all oil, gas, water,
carbon dioxide, disposal or injection wells owned by the Partnership and located
on the Partnership ECF Leases or Partnership ECF Units (the “Partnership ECF
Wells”); (iv) all flowlines, pipelines, gathering systems and appurtenances
thereto owned by the Partnership and located on the Partnership ECF Leases or
Partnership ECF Units or used, or held for use, in connection with the operation
of the Partnership ECF Units or Partnership ECF Wells (the “Partnership ECF
Gathering Systems;” and together with the Partnership ECF Leases, Partnership
ECF Units and Partnership ECF Wells, the “Partnership ECF Properties”); (v) all
equipment, machinery, tools, fixtures and other tangible personal property and
improvements owned by the Partnership and located on the Partnership ECF
Properties or used or held for use in connection with the operation of the
Partnership ECF Properties or the production of Hydrocarbons from the
Partnership ECF Properties; (vi) all surface fee interests, easements, licenses,
servitudes, rights-of-way, surface leases and other surface rights owned by the
Partnership and appurtenant to, and used or held for use in connection with, the
Partnership ECF Properties; (vii) all contracts, agreements and instruments to
the extent applicable to the Partnership ECF Properties or the production of
Hydrocarbons from the Partnership ECF Properties; (viii) all permits, and any
variances or waivers related thereto and applications therefor, relating to the
Partnership ECF Properties; (ix) all geophysical, seismic, and related technical
data (including interpretations of such data) that is owned or licensed by the
Partnership, to the extent primarily relating to any of the Partnership ECF
Properties; (x) all right to indemnities and releases from third Persons
relating to the Partnership ECF Properties; and (xi) all other rights,
properties or interests necessary in connection with the ownership, exploration,
development, production and operation of the Partnership ECF Properties.

 

“Partnership ECF Obligations” means all duties, liabilities and obligations
(including Environmental Liabilities), whether express or implied, known or
unknown, matured or unmatured, asserted or unasserted, or otherwise, relating to
the condition, use or ownership of the Partnership ECF Assets, regardless of
whether arising or accruing before, on or after the Execution Date.

 

“Partnership Obligations” means the Partnership ECF Obligations and the
Partnership Sawtelle Obligations, collectively.

 

“Partnership Records” means originals of any files, records, maps, information,
and data, whether written or electronically stored, relating to the Partnership
Assets, including: (i) land and title records (including abstracts of title,
title opinions, and title curative documents); (ii) contract files;
(iii) correspondence; (iv) operations, environmental, production, Tax and
accounting records; and (v) production, facility and well records and data.

 

-7-

 

 

“Partnership Sawtelle Assets” means all of the Partnership’s right, title and
interest in and to the following: (i) the oil and gas leases, oil, gas and
mineral leases, subleases, other leaseholds and other rights to Hydrocarbons
(including mineral fee estates) listed on Exhibit A-2 (subject to the
limitations thereon) (the “Partnership Sawtelle Leases”); (ii) all pooled,
communitized or unitized acreage which includes any Partnership Sawtelle Lease
(the “Partnership Sawtelle Units”), and all tenements, hereditaments and
appurtenances belonging to the Partnership Sawtelle Leases and Partnership
Sawtelle Units; (iii) all oil, gas, water, carbon dioxide, disposal or injection
wells owned by the Partnership and located on the Partnership Sawtelle Leases or
Partnership Sawtelle Units (the “Partnership Sawtelle Wells”); (iv) all
flowlines, pipelines, gathering systems and appurtenances thereto owned by the
Partnership and located on the Partnership Sawtelle Leases or Partnership
Sawtelle Units or used, or held for use, in connection with the operation of the
Partnership Sawtelle Units or Partnership Sawtelle Wells (the “Partnership
Sawtelle Gathering Systems;” and together with the Partnership Sawtelle Leases,
Partnership Sawtelle Units and Partnership Sawtelle Wells, the “Partnership
Sawtelle Properties”); (v) all equipment, machinery, tools, fixtures and other
tangible personal property and improvements owned by the Partnership and located
on the Partnership Sawtelle Properties or used or held for use in connection
with the operation of the Partnership Sawtelle Properties or the production of
Hydrocarbons from the Partnership Sawtelle Properties; (vi) all surface fee
interests, easements, licenses, servitudes, rights-of-way, surface leases and
other surface rights owned by the Partnership and appurtenant to, and used or
held for use in connection with, the Partnership Sawtelle Properties; (vii) all
contracts, agreements and instruments to the extent applicable to the
Partnership Sawtelle Properties or the production of Hydrocarbons from the
Partnership Sawtelle Properties; (viii) all permits, and any variances or
waivers related thereto and applications therefor, relating to the Partnership
Sawtelle Properties; (ix) all geophysical, seismic, and related technical data
(including interpretations of such data) that is owned or licensed by the
Partnership, to the extent primarily relating to any of the Partnership Sawtelle
Properties; (x) all right to indemnities and releases from third Persons
relating to the Partnership Sawtelle Properties; and (xi) all other rights,
properties or interests necessary in connection with the ownership, exploration,
development, production and operation of the Partnership Sawtelle Properties.

 

“Partnership Sawtelle Obligations” means all duties, liabilities and obligations
(including Environmental Liabilities), whether express or implied, known or
unknown, matured or unmatured, asserted or unasserted, or otherwise, relating to
the condition, use or ownership of the Partnership Sawtelle Assets, regardless
of whether arising or accruing before, on or after the Execution Date.

 

“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

 

“Paying Party” has the meaning set forth in Section 6(h).

 

“PCEC” has the meaning set forth in the preamble of this Agreement.

 

“PCEC GP” has the meaning set forth in the preamble of this Agreement.

 

-8-

 

 

“PCEC Holdco” has the meaning set forth in the preamble of this Agreement.

 

“PCEC Partnership Assets” has the meaning set forth in Section 4(a).

 

“PCEC Partnership Obligations” has the meaning set forth in Section 4(a).

 

“Person” means an individual as well as a corporation, partnership, limited
liability company, joint venture, trust or unincorporated organization, joint
stock company, or other similar organization, or any other legal entity.

 

“Plan of Liquidation” means the plan of liquidation attached to the Joint
Dissolution Consent.

 

“Prospect” has the meaning given to it under the AMI Agreement.

 

“Prospect Operating Agreement” has the meaning given to it under the AMI
Agreement.

 

“Property Costs” means (i) all operating and production expenses (including
costs of insurance, rentals, shut-in payments and royalty payments; title
examination and curative actions; ad valorem, property, severance, production
and similar Taxes attributable to the ownership or operation of the Partnership
Assets or Non-Partnership Sawtelle Assets, as applicable, or the production of
Hydrocarbons therefrom; and gathering, processing and transportation costs in
respect of Hydrocarbons produced from the Partnership Assets or Non-Partnership
Sawtelle Assets, as applicable) and capital expenditures (including costs of
drilling and completing wells and costs of acquiring equipment) incurred in the
ownership and operation of the Partnership Assets or Non-Partnership Sawtelle
Assets, as applicable, in the ordinary course of business and (ii) overhead
costs charged to the Partnership Assets or Non-Partnership Sawtelle Assets, as
applicable, under the applicable operating agreement; provided, that Taxes that
are included in Property Costs, right-of-way fees, insurance premiums and other
Property Costs that are paid periodically shall be prorated (for purposes of the
allocations described in Section 6) based on the number of days in the
applicable period falling before and the number of days in the applicable period
falling at or after the Effective Time, except that production, severance and
similar Taxes measured by the quantity of or the value of production shall be
prorated (for purposes of the allocations described in Section 6) based on the
number of units or value of production actually produced and sold, as
applicable, before, and at or after, the Effective Time.

 

“Representatives” means any of the following: (i) partners, employees, officers,
directors, members, equity owners and counsel of a Party or any of its
Affiliates or any prospective purchaser of a Party or an interest in a Party;
(ii) any consultant or agent retained by a Party or the parties listed in
subsection (i) above; and (iii) any bank, other financial institution or entity
funding, or proposing to fund, such Party’s operations in connection with the
Partnership Assets or Non-Partnership Sawtelle Assets, as applicable, including
any consultant retained by such bank, other financial institution or entity.

 

“Sawtelle Conveyance” means the form of conveyance attached hereto as Exhibit
B-2.

 

“Sawtelle Drillsite” has the meaning given to it under the AMI Agreement.

 

“Sawtelle JOA” has the meaning set forth in Section 4(c). 

 

-9-

 

  

“Sawtelle Lands” means the “Contract Area” identified on Exhibit A to the
Sawtelle JOA.

 

“Sawtelle Records” means copies of any files, records, maps, information, and
data, whether written or electronically stored, relating to the Non-Partnership
Sawtelle Assets, including: (i) land and title records (including abstracts of
title, title opinions, and title curative documents); (ii) contract files;
(iii) correspondence; (iv) operations, environmental, production, Tax and
accounting records; and (v) production, facility and well records and data.

 

“Side Agreements” has the meaning set forth in Section 3(d).

 

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other assessments,
duties, fees or charges imposed by any Governmental Body, including any
interest, penalties or additional amounts which may be imposed with respect
thereto.

 

“Test Well” has the meaning given to it under the AMI Agreement.

 

“Transfer Restriction” has the meaning set forth in Section 8(j)(ii).

 

“Westech” has the meaning given to it in the definition of AMI Agreement.

 

3.          Dissolution, Liquidation and Termination. Effective upon the
Closing:

 

(a)          BBEP and BEP shall dissolve the Partnership pursuant to Section
10.1(b) of the Partnership Agreement (as amended by the Partnership Agreement
Amendment), through the execution and delivery of the Joint Dissolution Consent.

 

(b)          BBEP and BEP shall wind-up the business and affairs of the
Partnership and liquidate the properties and assets of the Partnership, upon the
effectiveness of the Joint Dissolution Consent, and pursuant to the Partnership
Agreement (as amended by the Partnership Agreement Amendment) and the Plan of
Liquidation.

 

(c)          Following the winding-up of the business and affairs of the
Partnership in accordance with the Plan of Liquidation, BEP will execute and
file the Certificate of Termination with the Secretary of State of the State of
Texas, and the Partnership will be deemed terminated upon the making of such
filing. The Parties shall take such other actions as may be reasonably necessary
to dissolve and terminate, and wind-up the business and affairs of, the
Partnership in accordance with the Joint Dissolution Consent and the Plan of
Liquidation.

 

-10-

 

 

(d)          In connection with the dissolution, liquidation and termination
described in the preceding subsections of this Section 3, those Parties that are
parties to the following agreements hereby terminate such agreements, effective
as of the dissolution of the Partnership, and agree that they shall thereafter
be of no further force or effect (collectively, the “Side Agreements”): (i)
Consent Side Letter Agreement, dated May 5, 2003, by and between the Partnership
and PCEC; (ii) Surface Clean-Up Side Letter Agreement, dated May 5, 2003, by and
between the Partnership and PCEC; (iii) Certain Agreements Regarding Retained
Outside Interest Side Letter Agreement, dated May 5, 2003, by and between the
Partnership and PCEC; (iv) Contract Operation and Production Purchase Agreement,
dated May 5, 2003, by and among the Partnership, PCEC and BEP; and (v) Limited
Guaranty Agreement, dated May 5, 2003, by PCEC, as guarantor, for the benefit of
the Partnership and BBEP (as successor-in-interest to TIFD III-X LLC).

 

(e)          Each Party that is a party to one or more Side Agreements hereby
represents (as to all such Side Agreements to which it is a party) to the
respective counterparties to such Side Agreements that such Party has, prior to
the termination of such Side Agreements, performed and complied, in all material
respects, with the agreements, covenants and obligations that such Party was
required to perform or comply with during the period in which such Side
Agreements were in effect.

 

(f)          each party and its Affiliates completely release and forever
discharge the other parties and their respective Affiliates, together with all
of their respective officers, directors, employees and AGENTS of and from any
and all past, future or present actions, causes of action, claims, liabilities
or demands for damages of any kind, irrespective of the theory upon which they
may be based, including general, special or punitive damages, attorneys’ fees,
expenses, or other compensation, that relate to or arise out of the Partnership
Agreement, the side agreements, the business or affairs of the partnership, or
any action or inaction taken by such other party or its Affiliates on behalf of
the Partnership. The foregoing shall not affect or otherwise modify the
allocation of costs and revenues under section 6, and notwithstanding anything
to the contrary, the APPLICABLE PARTIES will remain liable for their respective
liabilities, duties and obligations (in each case, but subject to the remedies
that one party may have with respect to any breach by another party of the
representation set forth in section 3(e), with respect to a breach with respect
to third persons only) arising out of the side agreements prior to their
termination pursuant to this agreement.

 

(g)          The Partnership shall assign a 65% interest in its rights and
obligations under Sections 12.1 and 12.3 of that certain Purchase and Sale
Agreement, dated May 5, 2003, between PCEC and the Partnership to (i) BOLP as
such rights and obligations relate to the Partnership ECF Assets and (ii) BBF as
such rights and obligations relate to the Partnership Sawtelle Assets.
Notwithstanding any restrictions on such assignment set forth therein, PCEC
hereby consents to such assignment.

 

(h)          PCEC, as the sole member of BEP, hereby consents to the actions
described in this Section 3, with it being PCEC’s desire and intent that such
consent be the sole consent required of PCEC to such actions.

 

-11-

 

 

4.          Distribution of Assets. Upon the Closing:

 

(a)          Partnership Assets. In connection with the winding up of the
Partnership, (i) the Partnership shall, subject to the terms and conditions
hereof, make a liquidating distribution of an undivided 65% of the Partnership
ECF Assets to BOLP (as one of the designated recipients of BBEP’s liquidating
distribution under Section 10.3(b) of the Partnership Agreement) (such interest
in the Partnership ECF Assets, the “BBEP Partnership ECF Assets”); (ii) BOLP
shall, subject to the terms and conditions hereof, assume an undivided 65% of
the Partnership ECF Obligations (such interest in the Partnership ECF
Obligations, the “BBEP Partnership ECF Obligations”); (iii) the Partnership
shall, subject to the terms and conditions hereof, make a liquidating
distribution of an undivided 65% of the Partnership Sawtelle Assets to BBF (as
the other designated recipient of BBEP’s liquidating distribution under Section
10.3(b) of the Partnership Agreement) (such interest in the Partnership Sawtelle
Assets, the “BBEP Partnership Sawtelle Assets”); (iv) BBF shall, subject to the
terms and conditions hereof, assume an undivided 65% of the Partnership Sawtelle
Obligations (such interest in the Partnership Sawtelle Obligations, the “BBEP
Partnership Sawtelle Obligations”); (v) the Partnership shall, subject to the
terms and conditions hereof, make a liquidating distribution of an undivided 35%
of the Partnership Assets to PCEC (as the designated recipient of BEP’s
liquidating distribution under Section 10.3(b) of the Partnership Agreement)
(such interest in the Partnership Assets, the “PCEC Partnership Assets”); and
(vi) PCEC shall, subject to the terms and conditions hereof, assume an undivided
35% of the Partnership Obligations (such interest in the Partnership
Obligations, the “PCEC Partnership Obligations”).

 

(b)          Non-Partnership Sawtelle Assets. PCEC shall, subject to the terms
and conditions hereof (including those set forth in Section 8(j)(ii)), assign,
convey, and transfer to BBF an undivided 62.3737% of the Non-Partnership
Sawtelle Assets (such interest in the Non-Partnership Sawtelle Assets, the “BBEP
Non-Partnership Sawtelle Assets”) in exchange for, among other things, the
assumption by BBF, subject to the terms and conditions hereof, of an undivided
62.3737% of the Non-Partnership Sawtelle Obligations (such interest in the
Non-Partnership Sawtelle Obligations, the “BBEP Non-Partnership Sawtelle
Obligations”). For the avoidance of doubt, PCEC shall retain all Non-Partnership
Sawtelle Obligations other than the BBEP Non-Partnership Sawtelle Obligations.

 

(c)          JOAs. BOLP and PCEC will enter into a joint operating agreement in
the form attached hereto as Exhibit C-1 covering the East Coyote Lands (the
“East Coyote JOA”) and, effective as of the Effective Time, all operations on
the East Coyote Lands shall be governed by the provisions of the East Coyote JOA
and the applicable provisions of this Agreement (and, effective as of the
Effective Time, such arrangement shall supersede and replace any existing
operating agreements covering the East Coyote Lands). Similarly, BOLP (solely as
the “operator” thereunder), PCEC and BBF will enter into a joint operating
agreement in the form attached hereto as Exhibit C-2 covering the Sawtelle Lands
(the “Sawtelle JOA;” and together with the East Coyote JOA, the “JOAs”) and,
effective as of the Effective Time, all operations on the Sawtelle Lands shall
be governed by the provisions of the Sawtelle JOA and the applicable provisions
of this Agreement (and, effective as of the Effective Time, such arrangement
shall supersede and replace any existing operating agreements covering the
Sawtelle Lands). It is acknowledged and understood that BOLP will serve as
operator under each of the JOAs, and that PCEC shall no longer serve as operator
of the East Coyote Lands or the Sawtelle Lands in any capacity (except as
expressly provided in the JOAs).

 

-12-

 

 

(d)          Partnership Agreement Amendment. In order to permit the actions
contemplated under this Section 4, BBEP and BEP hereby agree to amend the
Partnership Agreement through their execution and delivery of the Partnership
Agreement Amendment.

 

5.          Deliverables

 

. The Parties shall deliver the following items upon the Closing for the purpose
of carrying out the transactions described herein (with the delivery of such
items to occur on a sequential basis, based on the alphabetical order of the
following subsections, e.g., the deliveries described in subsection (b) shall
occur immediately after the delivery described in subsection (a), and
immediately prior to the deliveries described in subsection (c); provided,
however, that if the Sawtelle Conveyance is not executed at Closing for the
reasons described in Section 8(j)(ii), the Parties will nonetheless proceed with
the delivery of the items referenced in Sections 5(e) through (k) on the same
sequential basis on the date on which the Closing occurs):

 

(a)          In order to effect the amendment described in Section 4(d), BBEP
and BEP will deliver duly executed counterparts of the Partnership Agreement
Amendment;

 

(b)          In order to effect the dissolution of the Partnership, BBEP and BEP
will deliver duly executed counterparts of the Joint Dissolution Consent;

 

(c)          In order to effect the transactions described in Section 4(a), (i)
the Partnership will deliver to BBEP and PCEC counterparts of the Partnership
Conveyance, in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices, duly executed by the Partnership and
acknowledged by a public notary, transferring the BBEP Partnership Assets and
PCEC Partnership Assets to BBEP and PCEC, respectively, (ii) BBEP will cause
BOLP to accept the BBEP Partnership ECF Assets from the Partnership, and assume
the BBEP Partnership ECF Obligations, through its delivery of counterparts of
the Partnership Conveyance to the Partnership and PCEC, in sufficient duplicate
originals to allow recording in all appropriate jurisdictions and offices, duly
executed by BOLP and acknowledged by a public notary, (iii) BBEP will cause BBF
to accept the BBEP Partnership Sawtelle Assets from the Partnership, and assume
the BBEP Partnership Sawtelle Obligations, through its delivery of counterparts
of the Partnership Conveyance to the Partnership and PCEC, in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices, duly executed by BBF and acknowledged by a public notary, and (iv) PCEC
will accept the PCEC Partnership Assets from the Partnership, and assume the
PCEC Partnership Obligations, through its delivery of counterparts of the
Partnership Conveyance to the Partnership and BBEP, in sufficient duplicate
originals to allow recording in all appropriate jurisdictions and offices, duly
executed by PCEC and acknowledged by a public notary;

 

(d)          Subject to Section 8(j)(ii), in order to effect the transactions
described in Section 4(b), (i) PCEC will deliver to BBEP counterparts of the
Sawtelle Conveyance, in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices, duly executed by PCEC and acknowledged by
a public notary, transferring the BBEP Non-Partnership Sawtelle Assets to BBF,
and (ii) BBEP will cause BBF to accept the BBEP Non-Partnership Sawtelle Assets
from PCEC and assume the BBEP Non-Partnership Sawtelle Obligations through its
delivery of counterparts of the Sawtelle Conveyance to PCEC, in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices, duly executed by BBF and acknowledged by a public notary; 

 

-13-

 

  

(e)          In order to effect the agreements and understandings described in
Section 4(c), BBEP will deliver to PCEC, and PCEC will deliver to BBEP, (i) duly
executed counterparts of the East Coyote JOA (in the case of BBEP, executed by
BOLP) and (ii) duly executed counterparts of the Sawtelle JOA (in the case of
BBEP, executed by BOLP and BBF);

 

(f)          In order to effect the amendment set forth in Section 8(c), PCEC
and BMC will deliver duly executed counterparts of the Amended and Restated ASA;

 

(g)          In order to effect the amendment set forth in Section 8(d), the
Parties that are parties to the Omnibus Agreement shall deliver duly executed
counterparts of the Amendment to Omnibus Agreement;

 

(h)          PCEC will deliver to BBEP proof that the directors and officers
liability insurance described in Section 8(e) has been obtained and that it is
in full force and effect as of the Execution Date;

 

(i)          As partial consideration for the transactions contemplated
hereunder, PCEC will pay $250,000 to BBEP, by wire transfer of immediately
available funds to an account designated by BBEP;

 

(j)          As part of the transfers effected under Sections 5(c) and (d), the
applicable Parties shall deliver assignments, on appropriate forms, of federal
leases comprising portions of the Partnership Sawtelle Assets and the
Non-Partnership Sawtelle Assets, as applicable, duly executed by such Parties
and acknowledged by a public notary; and

 

(k)          In order to effect the assignment described in Section 8(j)(i),
PCEC will deliver to BBEP counterparts of the AMI Assignment, in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices, duly executed by PCEC and acknowledged by a public notary, and (ii)
BBEP will cause BBF to accept such assignment from PCEC through its delivery of
counterparts of the AMI Assignment to PCEC, in sufficient duplicate originals to
allow recording in all appropriate jurisdictions and offices, duly executed by
BBF and acknowledged by a public notary.

 



6.          Effective Time; Proration of Costs and Revenues.

 



(a)          Subject to the other terms and conditions of this Agreement, (i)
possession of the BBEP Partnership ECF Assets, BBEP Partnership Sawtelle Assets
and PCEC Partnership Assets will be transferred from the Partnership to BOLP,
BBF and PCEC, respectively, on the date of Closing and (ii) possession of the
BBEP Non-Partnership Sawtelle Assets will be transferred from PCEC to BBF on the
date of Closing. However, BBEP and PCEC shall be entitled to and responsible
for, as applicable, their respective proportionate shares of certain financial
benefits, burdens and liabilities of the Partnership Assets and Non-Partnership
Sawtelle Assets, as applicable, effective as of 7:00 a.m., Central Time, on
April 1, 2012 (the “Effective Time”), as described below.



 

-14-

 

  

(b)          With respect to the Partnership Assets, the references in this
Section 6 to BBEP or PCEC’s “proportionate share” will be based on the following
interest allocations:

 

Party  Proportionate Share  BBEP   65.0000% PCEC   35.0000%

 

Similarly, with respect to the Non-Partnership Sawtelle Assets, the references
in this Section 6 to BBEP or PCEC’s “proportionate share” will be based on the
following interest allocations:

 

Party  Proportionate Share  BBEP   62.3737% PCEC   37.6263%

 

(c)          BBEP and PCEC shall be entitled to their proportionate share of all
production of Hydrocarbons from or attributable to the Partnership Assets and
the Non-Partnership Sawtelle Assets at and after the Effective Time (and all
products and proceeds attributable thereto), and to their proportionate share of
all other income, proceeds, receipts and credits earned with respect to the
Partnership Assets and the Non-Partnership Sawtelle Assets at or after the
Effective Time, and shall be responsible for (and entitled to any refunds with
respect to) all Property Costs (based on their proportionate shares) incurred at
and after the Effective Time.

 

(d)          The Partnership shall be entitled to all production of Hydrocarbons
from or attributable to Partnership Assets prior to the Effective Time (and all
products and proceeds attributable thereto), and to all other income, proceeds,
receipts and credits earned with respect to the Partnership Assets prior to the
Effective Time, and shall be responsible for (and entitled to any refunds with
respect to) all Property Costs (with respect to the Partnership Assets) incurred
prior to the Effective Time. All financial benefits and burdens of the
Partnership under this Section 6(d) shall be allocated between BBEP and BEP in
the same proportions that such benefits and burdens would have been allocated
(directly or indirectly) under the Partnership Agreement.

 

(e)          PCEC shall be entitled to all production of Hydrocarbons from or
attributable to the Non-Partnership Sawtelle Assets prior to the Effective Time
(and all products and proceeds attributable thereto), and to all other income,
proceeds, receipts and credits earned with respect to the Non-Partnership
Sawtelle Assets prior to the Effective Time, and shall be responsible for (and
entitled to any refunds with respect to) all Property Costs (with respect to the
Non-Partnership Sawtelle Assets) incurred prior to the Effective Time.

 

(f)          Should any Party (or its designee) receive any proceeds or other
income after the Execution Date to which another Party is entitled hereunder,
such receiving Party shall fully disclose, account for and promptly remit the
same to such entitled Party. Likewise, should any Party (or its designee) pay
after the Execution Date any Property Costs for which another Party is
responsible hereunder, such responsible Party shall reimburse the paying Party
promptly after receipt of an invoice with respect to such Property Costs,
accompanied by copies of the relevant vendor or other invoice and proof of
payment.

 

-15-

 

 

(g)          Notwithstanding anything in this Section 6 to the contrary, in the
event of any conflict between (i) any term or condition of this Section 6 and
(ii) any term or condition of the Sawtelle JOA or East Coyote JOA, as
applicable, the relevant terms and conditions of the applicable JOA shall
prevail and control to the extent of such conflict. Further, any proceeds (or
other income) received, or Property Costs paid, by BOLP or BBF under a JOA shall
be deemed to have been received or paid, as applicable, by BBEP for purposes of
this Section 6.

 

(h)          If either PCEC or BBEP (or its designee) (the “Paying Party”) from
time to time makes any payment to any third party in respect of the Partnership
Obligations or the Non-Partnership Sawtelle Obligations, the other Party (the
“Non-Paying Party”) will have an unconditional obligation to promptly pay to the
Paying Party an amount (if any) so that, after payment of such amount by the
Non-Paying Party, the BBEP Partnership Obligations and BBEP Non-Partnership
Sawtelle Obligations shall have been borne by BBEP in accordance with the
provisions of this Agreement, and the PCEC Partnership Obligations and the
Non-Partnership Sawtelle Obligations (other than the BBEP Non-Partnership
Sawtelle Obligations) shall have been borne by PCEC in accordance with the
provisions of this Agreement.

 

7.          Limitation of Representation and Warranties as to the Partnership
Assets.

 

The following disclaimers are made by the Partnership, in the case of the
Partnership Assets, and PCEC, in the case of the Non-Partnership Sawtelle Assets
(such disclaiming Party, the “Disclaiming Party”):

 

(a)          Except for the special warranty of title set forth in THE SAWTELLE
CONVEYANCE (WHICH APPLIES ONLY TO THE bbep non-partnership sawtelle assets), THE
DISCLAIMING PARTY HAS NOT AND WILL NOT MAKE (AND THE OTHER PARTIES ACKNOWLEDGE
THAT the DISCLAIMING PARTY MAKES NO), AND HEREBY DISCLAIMS (AND THE OTHER
PARTIES ACKNOWLEDGE THAT the DISCLAIMING PARTY DISCLAIMS) AND SHALL NOT HAVE ANY
LIABILITY IN CONNECTION WITH, ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO TITLE matters OR ANY LIABILITIES ASSOCIATED
WITH TITLE matters, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE
CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND THE PARTNERSHIP ASSETS AND
the BBEP non-partnership sawtelle ASSETS, as applicable, SHALL BE DEEMED TO BE
CONVEYED, TAKEN AND RECEIVED WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED, AS TO TITLE.

 

-16-

 

 

(b)          WITHOUT LIMITING THE FOREGOING, (i) THE DISCLAIMING PARTY MAKES NO
(AND THE OTHER PARTIES ACKNOWLEDGE THAT THE DISCLAIMING PARTY MAKES NO), AND
HEREBY DISCLAIMS AND THE OTHER PARTIES ACKNOWLEDGE THAT the DISCLAIMING PARTY
DISCLAIMS) ALL, REPRESENTATIONS OR WARRANTIES (INCLUDING REPRESENTATIONS AND
WARRANTIES REGARDING ENVIRONMENTAL LIABILITIES, ENVIRONMENTAL LAWS, AND THE
DISPOSAL OR RELEASE OF HAZARDOUS SUBSTANCES, NORM OR HYDROCARBONS), EXPRESS,
STATUTORY OR IMPLIED, AND (ii) THE DISCLAIMING PARTY DISCLAIMS (AND THE OTHER
PARTIES ACKNOWLEDGE THAT the DISCLAIMING PARTY DISCLAIMS) ALL LIABILITY AND
RESPONSIBILITY FOR ANY STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR
IN WRITING) TO THE OTHER PARTIES OR ANY OF their respective AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(c)          EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT,
the partnership conveyance OR THE SAWTELLE CONVEYANCE, AS APPLICABLE, THE
DISCLAIMING PARTY EXPRESSLY DISCLAIMS (AND THE OTHER PARTIES ACKNOWLEDGE THAT
the DISCLAIMING PARTY DISCLAIMS), AND SHALL NOT HAVE ANY LIABILITY IN CONNECTION
WITH, ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, ORAL OR
WRITTEN, AS TO (i) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE
MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY
GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, (ii) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS, (iii) ANY ESTIMATES OF THE VALUE OF, OR FUTURE
REVENUES GENERATED BY, THE PARTNERSHIP ASSETS AND the BBEP NON-PARTNERSHIP
SAWTELLE ASSETS, as applicable, (iv) THE PRODUCTION OF PETROLEUM SUBSTANCES FROM
THE PARTNERSHIP ASSETS AND the bbep NON-PARTNERSHIP SAWTELLE ASSETS, as
applicable, (v) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN
OR MARKETABILITY OF THE PARTNERSHIP ASSETS AND bbep NON-PARTNERSHIP SAWTELLE
ASSETS, as applicable, OR (vi) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE
BEEN MADE AVAILABLE OR COMMUNICATED TO ANY PARTY OR their respective AFFILIATES
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO (INCLUDING ANY ITEMS PROVIDED IN CONNECTION WITH
THIS AGREEMENT), AND FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY
TO MODELS OR SAMPLES, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES
THAT THE PARTNERSHIP ASSETS AND the bbep NON-PARTNERSHIP SAWTELLE ASSETS, as
applicable, ARE BEING TRANSFERRED IN THEIR PRESENT STATUS, CONDITION AND STATE
OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS, AND THAT THE OTHER PARTIES
HAve MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS THEY DEEM APPROPRIATE.

 

-17-

 

 

8.          Certain Covenants and Agreements.

 

(a)          Confidentiality. The Parties shall keep all information and data
relating to or provided in connection with this Agreement (and the transactions
contemplated hereby) strictly confidential except for disclosures to
Representatives of the Parties and any disclosures required to perform this
Agreement (collectively, the “Confidentiality Restrictions”). The
Confidentiality Restrictions shall not restrict disclosures that are required
(upon advice of counsel) by applicable securities or other Laws or regulations
or the applicable rules of any stock exchange having jurisdiction over the
Parties or their respective Affiliates. Prior to making any disclosures to
Representatives that are permitted expressly hereunder, the Party disclosing
such information shall obtain an undertaking of confidentiality from each such
Representative.

 

(b)          Exchange of Records. BEP shall deliver the Partnership Records to
each of BBEP and PCEC within ten (10) days following the Closing. Similarly,
PCEC shall deliver the Sawtelle Records to BBEP within ten (10) days following
the Closing.

 

(c)          Administrative Services Agreement. PCEC and BMC hereby waive (and
release and discharge each other with respect to) any claim of termination of
(or under) the Administrative Services Agreement arising from, or in connection
with, the IPO Transactions. In order to effect certain understandings and
agreements in connection with this Agreement, PCEC and BMC hereby agree to
execute and deliver the Amended and Restated ASA to be effective upon the
Closing.

 

(d)          Omnibus Agreement. The BBEP Group (as defined in the Omnibus
Agreement) hereby waives any right of first offer under the Omnibus Agreement
arising from, or in connection with, the IPO Transactions. In order to effect
certain understandings and agreements in connection with this Agreement, PCEC,
PCEC Holdco, PCEC GP, BGP, BMC and BBEP hereby agree to execute and deliver the
Amendment to Omnibus Agreement.

 

(e)          Insurance. PCEC shall obtain (no later than the date of Closing)
and maintain, at its own cost and expense, directors and officers liability
insurance for the benefit of the directors and officers of BGP, BBEP, BOLP, BBF
and BMC, respectively, with respect to claims arising from, or relating to,
BBEP’s, BGP’s, BOLP’s, BBF’s or BMC’s (and their respective directors and
officers) management of PCEC (as sponsor of the Pacific Coast Oil Trust). PCEC
shall maintain such insurance policies for the entirety of the term of the
Amended and Restated ASA and shall procure that such policies include a tail
period extending to the sixth anniversary of the date of termination of the
Amended and Restated ASA. The insurance obtained under the preceding sentence
shall be in amounts, and on such terms and conditions, as are customary and
commercially reasonable for the provision of services (by similar entities)
similar to those provided by BBEP, BGP, BOLP, BBF and BMC to PCEC (as sponsor of
the Pacific Coast Oil Trust).

 

(f)          Certain Legal Fees. PCEC shall promptly reimburse BBEP for
reasonable fees of its attorneys (including attorneys for the Conflicts
Committee of the Board of BBEP) arising from or relating to this Agreement (or
the transactions contemplated hereunder), including reasonable fees of BBEP’s
attorneys in connection with the implementation of the actions described in
Sections 8(c) and (d).

 

(g)          BEP Dissolution. Following the completion of the dissolution,
liquidation and termination of the Partnership pursuant to the terms hereof, BEP
and PCEC will effectuate the dissolution, liquidation and termination of BEP in
accordance with Article VII of the Limited Liability Company Agreement. Upon the
dissolution of BEP, PCEC will assume the rights and obligations of BEP (if any)
remaining under this Agreement.

 

-18-

 

 

(h)          Replacement of DF-15 Well. If Hydrocarbons can no longer be
produced from the DF-15 Well due to a mechanical or wellbore failure in such
well, PCEC will have the right to, at its sole cost and expense, drill, complete
and produce Hydrocarbons (to, in and from, as applicable, any of the same
intervals from which the DF-15 Well was producing prior to the cessation of
Hydrocarbon production therefrom) from a replacement vertical well located on
the Non-Partnership Sawtelle Lease on which the DF-15 Well is located. In the
event of such failure, BBF and PCEC will use commercially reasonable efforts to,
at PCEC’s sole cost and expense, determine the surface location for such
replacement well, taking into consideration, among other items, (a) applicable
spacing and density Laws, (b) current operations being performed, and proposed
future development and operations, on the relevant Non-Partnership Sawtelle
Lease and (c) interference with Hydrocarbon production from other wells
producing from any of the intervals from which the DF-15 Well was producing
prior to the cessation of Hydrocarbon production therefrom.

 

(i)          ORRI. The ORRI was granted by the Partnership to EFS Royalty
Partners L.P. in connection with BBEP’s acquisition of limited partnership
interests in the Partnership. BBEP has borne 100% of the ORRI through deductions
made by the Partnership to revenues distributed to BBEP in the ordinary course
of business, it being the intent of BBEP, BEP and PCEC that BBEP bear and be
responsible for 100% of the ORRI. Accordingly, following the distribution of the
Partnership Assets effected hereunder, (i) BBEP (or its designee) will continue
to bear and be responsible for 100% of the ORRI, (ii) PCEC will not bear or
otherwise be responsible for any portion of the ORRI, and (iii) BBEP (or its
designee) will reimburse PCEC for any portion of the ORRI borne by PCEC
following such distribution. Similarly, the obligations of the Partnership
(other than the payment of the ORRI) set forth in the ORRI Conveyance, are
hereby assumed by, and will be the sole responsibility of, BOLP, as operator
under the JOAs.

 

(j)          AMI Agreement.

 

(i)          Through its delivery of the AMI Assignment under Section 5(k), PCEC
shall assign to BBF 62.3737% of PCEC’s interest under the AMI Agreement in the
areas that (A) are subject to the AMI Agreement (excluding the Developed Area)
and (b) may be reached through directional drilling operations (based on
technology existing as of the Closing) from the Sawtelle Drillsite. Likewise,
upon the Closing, BBF will be responsible for (and deemed to have assumed) a
corresponding interest in the duties, liabilities and obligations of PCEC under
the AMI Agreement to the extent relating to such areas (regardless of whether
arising or accruing before, on or after the date of such assignment), and BBEP
will be responsible hereunder for BBF fulfilling such duties, liabilities and
obligations. For purposes of clarity, following the above-mentioned assignment,
BBF and PCEC will have the ability to participate in up to 31.18685% and
18.81315% working interests, respectively, in each Prospect and Test Well
proposed under the AMI Agreement to be drilled from the Sawtelle Drillsite.

 

-19-

 

 

(ii)         The Non-Partnership Sawtelle Assets are subject to the transfer
restriction set forth in Section 8 of the AMI Agreement (the “Transfer
Restriction”). Accordingly, as promptly as practicable following the Execution
Date, PCEC will use commercially reasonable efforts to obtain Westech’s consent
to the transfer of the Non-Partnership Sawtelle Assets from PCEC to BBF, and, as
part of such consent, an acknowledgment from Westech that such transfer does not
violate the Transfer Restriction (such consent and acknowledgment, the
“Consent”). If (and only if) the Consent is obtained prior to the Closing, PCEC
and BBF will execute, deliver and exchange the Sawtelle Conveyance pursuant to
Section 5(d). If the Consent is not obtained prior to the Closing, then from and
after Closing (until the earlier of (x) the date upon which the Sawtelle
Conveyance is executed and delivered by PCEC and BBF and (y) the date upon which
PCEC and BBF enter into the “sharing” arrangement described below) PCEC shall
(A) continue to hold record title to the Non-Partnership Sawtelle Assets as
BBF’s nominee and for the benefit of BBF; (B) continue to exercise its
commercially reasonable efforts to obtain such Consent; (C) account to and cause
BBF to receive all rights and interests associated with the Non-Partnership
Sawtelle Assets to which BBF would be entitled if the Non-Partnership Sawtelle
Assets had been conveyed to BBF at Closing (including all rights of a working
interest owner under the Sawtelle JOA, including the rights to propose any well,
to non-consent any proposal, to vote on any matter, to bring a cause of action,
to request a title examination, to have a lien placed on its interests, and all
other rights afforded working interest owners under applicable Laws); and (D)
not assign, transfer or convey, or grant a lien or encumbrance on or over, all
or any portion of the Non-Partnership Sawtelle Assets, except as may be required
by the applicable leases. In the event that the Consent is obtained following
the Closing, PCEC and BBF will execute, deliver and exchange the Sawtelle
Conveyance in the same manner as described in Section 5(d) no later than five
days following the date on which the Consent is obtained. If, however, the
Consent is not obtained within 45 days of the Closing, PCEC will have no further
obligation to seek and obtain the Consent, and PCEC and BBF will enter into a
“sharing” arrangement pursuant to which PCEC will have the obligations described
in the immediately preceding clauses (A), (C) and (D), and under which proceeds,
Property Costs, liabilities and Joint Operating Interests (substantially similar
to the Joint Operating Interests that would have been available to PCEC and BBF
under the Sawtelle JOA) with respect to the Non-Partnership Sawtelle Assets are
allocated (with effect as of the Effective Time) between PCEC and BBF so as to
place each of them in the same position that they would have been in had the
Non-Partnership Sawtelle Assets been transferred under Section 5(d).

 

9.          IPO Transactions; Termination. For the avoidance of doubt, except
for the covenants of PCEC set forth in Section 8(f), the transactions
contemplated under this Agreement are conditioned on the occurrence of the
Closing and no delivery shall be made by any Party pursuant to Section 5 unless
and until the Closing has occurred. If the Closing does not occur within thirty
(30) days after the Execution Date, then this Agreement shall automatically
terminate without any further action of any Party; provided, that Section 8(f)
shall survive any such termination.

 

10.         Governing Law; Jurisdiction.

 

(a)          This Agreement and the legal relations between the Parties shall be
governed by and construed in accordance with the Laws of the State of Texas
without regard to principles of conflicts of law which would require the
application of the laws of another jurisdiction.

 

-20-

 

 

(b)          The Parties hereby irrevocably submit to the exclusive jurisdiction
of the Federal Courts of the United States of America located in Harris County,
Texas (“feDERAL cOURTS”) and appropriate appellate courts therefrom, and each
Party hereby irrevocably agrees that all claims in respect of A dispute,
controversy or claim under this agreement, the JOAs or the transactions
contemplated hereunder or thereunder, shall be heard and determined in such
courts. The Parties hereby irrevocably waive, to the fullest extent permitted by
applicable Laws, any objection which they may now or hereafter have to the
laying of venue of any such dispute, controversy or claim brought in any such
court or any defense of inconvenient forum for the maintenance of such dispute,
controversy or claim. Each Party agrees that a judgment in any such dispute,
controversy or claim may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law.

 

(c)          IF THE FEDERAL COURTS DO NOT HAVE JURISDICTION WITH RESPECT TO ANY
OF THE CLAIMS DESCRIBED IN SECTION 10(b), THE PARTIES SHALL SUBMIT SUCH CLAIMS
TO THE STATE COURTS OF TEXAS LOCATED IN HARRIS COUNTY, TEXAS and each Party
hereby irrevocably agrees that SUCH claims may be heard and determined in such
courts. The Parties hereby irrevocably waive, to the fullest extent permitted by
applicable Laws, any objection which they may now or hereafter have to the
laying of venue of any such claim brought in any such court or any defense of
inconvenient forum for the maintenance of such claim. Each Party agrees that a
judgment with respect to any such claim may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable Law.

 

(d)          Each of the Parties hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this Agreement.

 

11.         General Provisions.

 

(a)          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement. A Party’s delivery of
an executed counterpart of the signature page by facsimile or email is as
effective as executing and delivering this Agreement in the presence of the
other Party. No Party shall be bound until all of the Parties have executed
counterparts of this Agreement.

 

(b)          Notice. All notices and other communications which are required or
may be given pursuant to this Agreement must be given in writing, in English,
and delivered personally, by courier, by facsimile, or by registered or
certified U.S. mail, postage prepaid, as follows:

 

-21-

 

 

If to BBEP:   BreitBurn Energy Partners L.P. 515 South Flower Street, Suite 4800
Los Angeles, CA 90071 Attn: Gregory C. Brown Facsimile: 213-225-5917   With a
copy to:   Vinson & Elkins LLP 666 Fifth Avenue 26th Floor New York, NY
10103-0040 Attn: Shelley A. Barber Facsimile: 917-849-5353   If to BEP:   BEP
(GP) I, LLC 515 South Flower Street, Suite 4800 Los Angeles, CA 90071 Attn:
Gregory C. Brown Facsimile: 213-225-5917   If to PCEC:   Pacific Coast Energy
Company LP 515 South Flower Street, Suite 4800 Los Angeles, CA 90071 Attn:
Gregory C. Brown Facsimile: 213-225-5917   If to the Partnership:   BreitBurn
Energy Partners I, L.P. 515 South Flower Street, Suite 4800 Los Angeles, CA
90071 Attn: Gregory C. Brown Facsimile: 213-225-5917

 

A Party may change its address for notice by notice to the other Party in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

 

-22-

 

 

(c)          Tax, Recording Fees, Similar Taxes & Fees. BBEP and PCEC shall bear
their proportionate share (as determined in accordance with Section 6(b)) of any
sales, use, excise, real property transfer or gain, gross receipts, goods and
services, registration, capital, documentary, stamp or transfer Taxes, recording
fees and similar Taxes and fees incurred and imposed upon, or with respect to,
the property transfers or other transactions contemplated hereby. If such
transfers or transactions are exempt from any such Taxes or fees upon the filing
of an appropriate certificate or other evidence of exemption, the Parties shall
cooperate to obtain and timely file such certificate or evidence. Except as
otherwise provided herein, all costs and expenses (including legal and financial
advisory fees and expenses) incurred in connection with, or in anticipation of,
this Agreement and the transactions contemplated hereby shall be paid by the
Party incurring such expenses.

 

(d)          Recording. As soon as practicable after the Execution Date, BBEP
shall record the Partnership Conveyance, the Sawtelle Conveyance and other
assignments, if any, delivered pursuant to Section 6 in the appropriate
counties, as well as with any appropriate Governmental Bodies, and provide PCEC
with copies of all recorded or approved instruments.

 

(e)          Waiver. Any failure by a Party to comply with any of its
obligations, agreements, or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by such Party and
expressly identified as a waiver, but not in any other manner. No waiver of, or
consent to a change in, any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of, or consent to a change in, other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.

 

(f)          Assignment. No Party shall assign all or any part of this
Agreement, nor shall any Party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other Parties (which consent
may not be unreasonably withheld, conditioned or delayed) and any assignment or
delegation made without such consent shall be void. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.

 

(g)          Entirety. This Agreement (including, for purposes of certainty, the
Exhibits attached hereto), the JOAs, and the other documents to be executed in
connection herewith constitute the entire agreement between the Parties
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations, and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof. Except as set forth in Section
6(g), if there is a conflict between the provisions of this Agreement and the
provisions of the JOAs, the provisions of this Agreement shall prevail and
control to the extent of such conflict.

 

(h)          Amendment. This Agreement may be amended or modified only by an
agreement in writing executed by all Parties and expressly identified as an
amendment or modification.

 

(i)          Third Party Beneficiaries. Nothing in this Agreement shall entitle
any Person other than the Parties to any claims, cause of action, remedy, or
right of any kind, except the rights expressly provided in Section 3(f) to the
Persons described therein.

 

-23-

 

 

(j)          Joint Preparation. The Parties acknowledge that (i) each Party has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transaction contemplated hereby, (ii) this
Agreement is the result of arms-length negotiations from equal bargaining
positions and (iii) each Party and its respective counsel participated in the
preparation and negotiation of this Agreement. Any rule of construction that a
contract be construed against the drafter shall not apply to the interpretation
or construction of this Agreement.

 

(k)          Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY,
EXCEPT IN CONNECTION WITH ANY DAMAGES INCURRED BY THIRD PERSONS FOR WHICH
INDEMNIFICATION IS SOUGHT UNDER THE TERMS OF THIS AGREEMENT, NONE OF THE PARTIES
OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE ENTITLED TO CONSEQUENTIAL,
SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND, EXCEPT AS OTHERWISE
PROVIDED IN THIS SENTENCE, EACH PARTY, FOR ITSELF AND ON BEHALF OF ITS
AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO CONSEQUENTIAL, SPECIAL,
INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(l)          Severance of Invalid Provisions. The invalidity or unenforceability
of any term or provision of this Agreement in any situation or jurisdiction
shall not affect the validity or enforceability of the other terms or provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction, and the remaining terms and
provisions shall remain in full force and effect, unless doing so would result
in an interpretation of this Agreement which is manifestly unjust.

 

(m)          Specific Performance. The Parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms, irreparable damage would occur, no adequate remedy at law would
exist and damages would be difficult to determine, and the Parties shall be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy, in addition to any other remedy available at law or in equity.

 

(n)          Conspicuous. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LAW TO BE EFFECTIVE OR ENFORCEABLE, THE PROVISIONS IN THIS AGREEMENT
IN ALL-CAPS FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE LAW.

 

(o)          Further Assurances. From and after the Execution Date, and without
any further consideration, the Parties agree to execute, acknowledge and deliver
all such additional deeds, assignments, bills of sale, instruments, notices,
releases, acquittances and other documents, and will do all such other acts and
things, all in accordance with applicable Law, as may be necessary or
appropriate to effect the transactions contemplated hereunder.

 

[Signature page follows]

 

-24-

 

 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
Execution Date.         

 

  Breitburn energy partners l.p.       By: BreitBurn GP, LLC, its general
partner         By: /s/ Halbert S. Washburn   Name: Halbert S. Washburn   Title:
Chief Executive Officer

 

  bep (gp) i, llc       By: Pacific Coast Energy Company LP, its sole member    
    By: /s/ Randall H. Breitenbach   Name: Randall H. Breitenbach   Title: Chief
Executive Officer

 

  pacific coast energy company lp       By: PCEC (GP) LLC, its general partner  
      By: /s/ Randall H. Breitenbach   Name: Randall H. Breitenbach   Title:
Chief Executive Officer

 

  BREitburn energy partners i, l.p.         By: BEP (GP) LLC, its general
partner         By: /s/ Halbert S. Washburn   Name: Halbert S. Washburn   Title:
Secretary

 

 

 

 

  BreitBurn Management Company, LLC         By: BreitBurn Energy Partners L.P.,
its sole member         By: BreitBurn GP, LLC, its general partner         By:
/s/ Halbert S. Washburn   Name: Halbert S. Washburn   Title: Chief Executive
Officer

 

  BREITBURN GP, LLC         By: /s/ Halbert S. Washburn   Name: Halbert S.
Washburn   Title: Chief Executive Officer

 

  Pacific Coast Energy Holdings LLC         By: /s/ Randall H. Breitenbach  
Name: Randall H. Breitenbach   Title: Chief Executive Officer

 

  PCEC (GP) LLC         By: /s/ Randall H. Breitenbach   Name: Randall H.
Breitenbach   Title: Chief Executive Officer

 

 

 

 

